Citation Nr: 0806196	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1983 to May 1985 
and had additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified at a videoconference hearing before the 
undersigned veterans law judge in February 2006.  The Board 
previously remanded this matter in July 2007.  

The Board notes that the appellant submitted additional 
medical evidence after the case was certified to the Board 
that was not considered in the November 2007 SSOC. The 
veteran did not submit a waiver of initial RO consideration 
of this evidence.  VA regulation provides that any pertinent 
evidence submitted by the veteran or the veteran's 
representative but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the veteran or the veteran's representative waives, in 
writing, such right to AOJ review or the Board determines 
that the benefit to which the evidence relates may be fully 
allowed on appeal without such referral.  38 C.F.R. § 20.1304 
(c) (2007).  As the decision below grants the veteran's claim 
for service connection for lumbosacral strain, the Board 
finds that it is not necessary to remand the claim to the AOJ 
for consideration of the additional evidence. 


FINDING OF FACT

Lumbosacral strain is at least as likely as not related to 
the veteran's active service.   



CONCLUSION OF LAW

Lumbosacral strain was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a December 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter also explained VA's duty to assist 
the veteran with the development of her claim, stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist her in obtaining and advised her to 
submit any relevant evidence in her possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

A November 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
medical records and relevant post-service medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran was also afforded a VA 
examination.  The veteran has not identified any outstanding 
evidence that is relevant to this claim.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty service from May 1983 to May 
1985.  Service medical records reflect that the veteran 
reported low back pain in March 1984.  Assessment was low 
back strain.  The veteran was prescribed bedrest for 48 
hours.  A follow-up treatment note dated in March 1984 
reflects that the veteran had limited range of motion.  The 
report of the March 1985 separation examination reflects that 
the veteran reported recurrent low back pain.  

At the video hearing, the veteran testified that she has 
received treatment for back pain since 1989.   Post-service 
medical records in evidence show that complaints of back pain 
and a history of old injury were noted in February 1993.  A 
history of chronic low back pain is noted in private medical 
records dated in December 1996.  Private medical records 
dated in November 1998 reflect that the veteran reported a 
history of back pain of many years in duration.  She reported 
that it had recently become worse after lifting heavy loads 
at work.  

Private medical records dated in March 2000 reflect that the 
veteran reported a back injury after lifting a 50-pound bag.  
Assessment was lumbar strain, possible sciatica.  The veteran 
was referred for an MRI of the lumbar spine.  A report of a 
lumbar MRI, dated in April 2000, reflects diagnoses of mild 
to moderate L2-3 disc degenerative changes and L4-5 and L5-S1 
disc dessication.  

Workers' compensation records dated in March 2000 reflect a 
diagnosis of lumbar strain and sciatica.  These records note 
a history of prior back injury during service.  

As discussed above, a grant of service connection requires 
medical evidence of 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson, supra.   The 
requirements of an in-service injury and a current disability 
are met.  Therefore, the remaining issue before the Board is 
whether there is a medical nexus between the veteran's 
service and the current disability.

There are two medical opinions in evidence regarding the 
etiology of the veteran's low back disability.  A VA 
physician who examined the veteran in August 2007 diagnosed 
degenerative disc disease of the lumbar spine with mild 
limitation of motion.  The VA examiner noted that the veteran 
has worked for the U.S. Postal Service since 1988 and opined 
that the veteran's current lumbar spine injury is related to 
overuse of the back and strenuous activities performed in her 
work with the Postal Service.  The VA examiner stated that 
the Postal Service required the veteran to repeatedly lift 
50-pound bags, which led to the injury in 2000.

An opinion from a private physician, Dr. J.R., M.D., provides 
a positive nexus to service.  In a statement dated in January 
2008, Dr. J.R. opined that the veteran developed a permanent 
condition to her low back secondary to an injury that 
occurred while she was in the military.  Dr. J.R. stated that 
it was clear from her medical records that the veteran's low 
back condition was present when she was discharged from 
service in 1985.  He noted that she continued to perform 
vocational activities after service that required bending and 
lifting and stated that it was "unlikely" that her low back 
condition would resolve after discharge from the military 
when she continued to perform work activities that required 
repetitive bending and heavy lifting.  Dr. J.R. stated that 
these types of activities aggravated her condition.  He 
concluded that the veteran's chronic low back pain is related 
to her military injury. 
 
Based on the medical evidence in support of the veteran's 
claim and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that lumbosacral strain was 
incurred in service.  A low back injury was noted during 
service.  Post-service medical records document ongoing 
treatment for back pain since 1993, and a competent medical 
opinion relates the veteran's current low back injury to 
service.  Accordingly, service connection is warranted.  



ORDER

Service connection for lumbosacral strain is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


